UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UTAHAMERICAN ENERGY, INC.,                     )
                                                )
                        Plaintiff,              )
                                                ) Civil Case No. 08-1791 (RJL)
                        v.                      )
                                                )
 U.S. DEPARTMENT OF LABOR,                      )
                                                )
                        Defendant.              )

                                                ) I-
                                     FINAL JUDG%ENT
                                      (March~, 2010)

         For the reasons set forth in the Memorandum Opinion entered this date, it is

hereby

         ORDERED the defendant's Motion for Summary Judgment [# 12] is GRANTED

in part and DENIED in part. Specifically, it is GRANTED with respect to defendant's

invocation of Exemptions 2,6, and 7(C). It is DENIED in all other respects. It is further

         ORDERED that plaintiffs Cross-Motion for Summary Judgment [# 13] is

GRANTED in part and DENIED in part. Specifically, it is GRANTED to the extent

DOL has performed an inadequate search and improperly withheld information under

Exemptions 5 and 7(A). It is DENIED in all other respects.

      SO ORDERED.
                                                                  /


                                                         ru~
                                                         United States District Judge